DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Ko et al. (US 2019/0067505 A1) is the closest prior art that discloses a photoelectric conversion device (fig. 1) ([0043-0069]) comprising: a fluorescent light guide plate (330)  that includes a first surface, a second surface, and an edge surface that connects peripheral edges of the first surface and the second surface to each other and has a plate-shaped structure in which fluorescent substances that absorb at least a portion of components of sunlight and emit fluorescent light are dispersed in the fluorescent light guide plate or on the first surface or the second surface and which is formed of a material having a refractive index different from a refractive index of an outside, the fluorescent light guide plate being configured such that the fluorescent light emitted from the fluorescent substances are concentrated onto the edge surface to be emitted when the sunlight is incident from the first surface (see fig. 1); a lens layer (light concentration layer 100, fig. 1) configured such that light incident from an outer surface that is on a side opposite to a surface facing the first surface of the fluorescent light guide plate is concentrated onto the first photoelectric cell, the lens layer (100) overlapping the first surface of the fluorescent light guide plate (330) (see fig. 1); a second photoelectric cell (400) configured to generate power by being irradiated with the fluorescent light emitted from the edge surface (see fig. 1), the second photoelectric cell (400) being mounted on the edge surface of the fluorescent light guide plate (330); and power output units configured to extract power obtained in the second photoelectric cell (implicit or inherent).
However, Ko does not disclose a first photoelectric cell configured to generate power by being irradiated with the sunlight, the first photoelectric cell being mounted on the first surface of the fluorescent light guide plate, wherein the lens layer overlapping the first photoelectric cell.  
It would not have been obvious to modify Ko to include a PV cell on the light guiding layer (330) as it would teach away from Ko’s invention. 

Ford et al. (US 2011/0226332 A1) is another closest prior art that discloses a lens array (8), a waveguide or light guiding layer (18) and photovoltaic cell (6) on side surface of the waveguide (18).  However, similar to Ko, Ford does not disclose a first photoelectric cell configured to generate power by being irradiated with the sunlight, the first photoelectric cell being mounted on the first surface of the fluorescent light guide plate, wherein the lens layer overlapping the first photoelectric cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721